Gilbert, J.
The City of Hapeville sought to enjoin Harrison & Woodall, a partnership, from laying sidewalks on designated streets. The defendants filed an answer in which they prayed for damages against the city. The jury returned a verdict in favor of the defendants for the sum of $1846.25, for which judgment was accordingly entered. The plaintiff moved for a new trial on the general grounds, subsequently amending by assigning- error as follows: “Movant contends and alleges that the court erred, during the progress of said trial, in giving the following charge to the jury: ‘The defendants, gentlemen, say that it was necessary to purchase certain wheelbarrows — I am now speaking of the damages they suffered; and you will find this itemized, in their amendment. They say that it was necessary for them to purchase certain shovels, wheelbarrows, et cetera, which they did at an expense of $69. They say that because of this injunction this property was a total loss/ ” The criticism is that the charge was an expression of opinion as to the evidence. The motion was overruled, and the plaintiff excepted.
Elaboration of the headnote is unnecessary.

Judgment affirmed.


All the Justices concur.